Mr. Justice Dunn delivered the opinion of the court: This case is an' appeal from the confirmation of a special assessment for the construction of a sewer' five miles long in Western avenue, in the city of Chicago. The sewer was to empty into the drainage canal at Thirty-first street, and was to consist of two parts,—a concrete conduit extending from the mouth 5100 feet to Thirty-ninth street, and a circular brick sewer from Thirty-ninth street to the head at Seventy-first street. The concrete conduit passed under the Illinois and Michigan canal, south of the drainage canal, by means of an inverted siphon, and was oval, having a vertical diameter of 14 feet and a horizontal diameter of 12 feet except where it passed under the canal, where the vertical diameter was reduced to nine feet. The brick sewer at its beginning at Seventy-first street was 6.5 feet in diameter and its bottom was 9.3 feet above city datum. It ran almost directly north in Western avenue, with very slight deflections and with gradually increasing diameter, four miles to Thirty-ninth street, where it was 9.5 feet in diameter. The grade from Seventy-first street to Thirty-ninth street was 12.3 feet, so that at the latter point the bottom of the sewer was three feet below city datum. At this point the sewer turned east at a right angle for 205 feet, and pitched down in that distance six feet to a junction with the concrete conduit, whose bottom was then three feet below that of the sewer.' The' turn to make this juncture was caused by the deflection of the conduit from the center of Western avenue at a point 333 feet north of the center of Thirty-ninth street, whence it ran in" a south-easterly direction to the north line of Thirty-ninth street and stopped without any connection or provision for closing. Various objections are presented by the assignments of error, not all of which are necessary to be considered in the determination of the case. It is first contended that the authority to construct the sewer is vested in the sanitary district of Chicago and not in the city of Chicago. This objection was considered in the case of City of Chicago v. Green, 238 Ill. 258, and it was there held that the object of the creation of the sanitary district was to furnish an outlet for the final disposition of the sewage of the municipalities included within the sanitary district; that the adjuncts-and additions to the main channels, drains, ditches and outlets mentioned in the act under which such district was organized were subsidiary channels for conveying the sewage from the different municipalities, or portions thereof, to the main channel or final outlet; that authority over the local drainage and sewerage of the municipalities was not given to the sanitary district, but that it was charged with the duty only of providing a main outlet, and such adjuncts and additions thereto as would, by means of auxiliary channels, bring to the main channel the sewage collected by the various systems of sewerage which the municipalities might provide. The objection was made that the land necessary for the improvement had not been acquired by the city, as required by section 53 of the Local Improvement act. The only right to lay the sewer across the right of way and under the bottom of the Illinois and Michigan canal purported to be derived from a resolution of the canal commissioners in the same words as that mentioned in the case of City of Chicago v. Green, supra. We there held that the resolution was not a compliance with said section 53. We do not deem it necessary to discuss other errors complained of. For the errors mentioned, the judgment of the county court is reversed and the cause remanded. Reversed and remanded.